Case 19-22088 Doc 26-1 Filed 05/12/20 Entered 05/12/20 16:20:26 Page1of2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD DIVISION

 

IN RE: : CHAPTER 7
JEFFREY C. SCHWARTZMAN : CASE NO. 19-22088 (JJT)

Debtor

 

ORDER AUTHORIZING APPOINTMENT OF ATTORNEY

Upon the petition of Attorney John J. O'Neil, Jr., Chapter 7
Bankruptcy Trustee, seeking authorization to employ Attorney Jeffrey
Hellman as counsel for the Trustee of this Estate, as set forth in the
Application, and the Court being satisfied that pursuant to Title 11 United
States Code, Section 327(a) that said attorney represents no interest
adverse to the Trustee the Estate, the creditors or the Office of the United
States Trustee in the matters upon which he is to be engaged for the Estate,
and his employment is in the best interest of the Estate:

IT IS HEREBY ORDERED that pursuant to Section 327(a) the
Application is APPROVED and the Trustee is authorized to retain
Attorney Jeffrey Hellman in order to recover pursuant to 11 U.S.C.

Section 548 the value of a transfer by the debtor of an interest in
Case 19-22088 Doc 26-1 Filed 05/12/20 Entered 05/12/20 16:20:26 Page 2of2

certain real property located in South Windsor, Connecticut.

IT IS FURTHER ORDERED that payment of compensation and
reimbursement of expenses incurred by Attorney Jeffrey Hellman shall
be computed on a one-third (1/3) contingency fee basis as limited by
Connecticut General Statutes Section 52-251c, plus reasonable
expenses, subject to further orders of the Court after notice anda
hearing upon proper application pursuant to Sections 330 and 331 and

subject to adjustment and disgorgement.
